748 N.W.2d 853 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Jeffery TYRAN Jr., Defendant-Appellant.
Docket No. 136105. COA No. 281825.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the February 4, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions for bond pending appeal and for the appointment of counsel are DENIED.